Citation Nr: 9933874	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES


1.  Whether the September 4, 1990, rating decision of the 
agency of original jurisdiction, which denied entitlement to 
service connection for bilateral pes planus, contained clear 
and unmistakable error.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral pes planus.

3.  Entitlement to service connection for a skin condition, 
to include pseudofolliculitis barbae.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar segment of the spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
March 1986, and from January 1987 to February 1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.


REMAND

After reviewing the veteran's claim folder, the veteran's 
American Legion accredited representative submitted a Written 
Brief Presentation, dated December 8, 1998.  In that 
presentation, the representative claimed that the RO 
committed clear and unmistakable error when it issued its 
September 4, 1990, decision regarding the veteran's pes 
planus condition.  He averred that the evidence then of 
record, including the statements by the veteran stating that 
he had bilateral pes planus, the VA examination showing said 
condition, and the service medical records recording the 
treatment of the same disability, were not considered in toto 
by the RO in its 1990 denial.

The Board believes that the issue of whether the 1990 rating 
decision was clearly and unmistakably erroneous is 
"inextricably intertwined" with the adjudication regarding 
whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.  Consequently, the Board finds that the case must be 
remanded to that the RO may consider the issue of whether 
clear and unmistakable error has been made.  

Also, during the course of this appeal, the U.S. Court of 
Appeals for the Federal Circuit, in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), issued new guidance for cases 
involving new and material evidence.  This case overturned 
the test for new and material evidence pronounced by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, this case must also be remanded to the RO so 
that the issue involving possible new and material evidence 
can be readjudicated in accordance with Hodge.

Also, the veteran's American Legion representative, on page 2 
of his written brief, brought up three points.  The points 
were as follows:

Initially, we note that this appeal has 
not been properly certified to the Board; 
the issues are not adequately identified.  
A VA Form 8, Certification of Appeal; or 
equivalent, is not of record.  See 
38 C.F.R. § 19.35.

Secondly, The American Legion notes that 
the veteran's local accredited 
representative apparently was not 
afforded the opportunity of presenting 
argument on the veteran's behalf prior to 
the transfer of the appellate record to 
the Board.  A VA Form 646, Statement of 
Accredited Representation in Appealed 
Case; or equivalent, is not of record.  
See 38 C.F.R. § 19.36.

Thirdly, The American Legion notes in a 
review of the January 30, 1998 personal 
hearing transcript, the veteran's 
representative was acknowledged as 
another veterans service organization, 
Veterans of Foreign Wars of the United 
States (VFW), even though a valid 
appointment of this organization [The 
American Legion] was, and is, of record.  
See 38 C.F.R. § 14.631.

The Board finds that the accredited representative has made 
three good points and that these procedural anomalies should 
be addressed by the RO prior to the Board's issuance of a 
final decision.  Hence, the claim is also remanded so that 
these points may be corrected/clarified by the RO.

Because the Board is returning the case to the RO for 
additional procedural and due process development, the Board 
believes that while the case is at the RO, additional medical 
testing should be accomplished.  Such testing would insure 
that the Board has the most up-to-date findings on 
disabilities, conditions, and diseases the veteran may, or 
may not, have.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center for the 
veteran's personnel records, and request 
again any military service medical 
records of the
veteran which are available.  Of specific 
interest is the veteran's end-of-
enlistment physical evaluation.  If no 
records exist, it should be so noted in 
the record on appeal.

2.  The RO should contact the appellant 
in order to obtain clarification as to 
his current legal representation; i.e., 
is it The American Legion or the Veterans 
of Foreign Wars of the United States.  
The RO should provide the appellant with 
necessary and proper forms in order to 
revoke prior representation, as well as 
appoint new representation pursuant to 38 
C.F.R. §§ 20.601, 20.602, and 20.603 
(1999), where applicable.  All pieces of 
correspondence, as well as any documents 
obtained, should be made a part of the 
claims folder.

3.  The RO will forward the claim to the 
VA Regional Medical Center where it will 
be reviewed by a staff podiatrist.  The 
RO should ask the podiatrist to clarify 
the difference between the type of pes 
planus the veteran had when he entered 
into the service and the type he had when 
he was seen immediately after service.  
Also, the podiatrist should explain how 
the veteran's bilateral pes planus could 
have been "asymptomatic" when he 
entered into the service and how it 
mysteriously disappeared, per the RO's 
decision in September 1990, when he was 
discharged from the US Army.  
Additionally, the podiatrist should 
comment on whether the veteran's pre-
existing medical condition was aggravated 
while the veteran was in service.  If 
he/she can not make that determination, 
an explanation as to why such a 
determination cannot be made should be 
included.  The podiatrist should also 
comment on whether the veteran's current 
pes planus is the result of the natural 
progression of the condition.  The 
podiatrist's report should then be 
included in the claims folder and said 
folder should be returned to the RO for 
further adjudication.

4.  The veteran is to be afforded a 
special dermatology examination of the 
head.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  The examiner should 
specifically state whether the veteran 
now suffers from pseudofolliculitis 
barbae and whether any found present 
dermatological condition is etiologically 
related to any condition the veteran 
suffered therefrom while he was in 
service.  Color photographs should be 
taken of any areas affected by any found 
dermatological abnormality.  The claims 
folder and this Remand are to be made 
available to the examiner for review 
before the examination.

5.  The veteran is to be afforded a 
special orthopaedic examination for the 
purpose of ascertaining the current 
nature and extent of any condition of the 
lumbar segment of the spine.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The examiner should comment 
on the etiology of any current lower back 
condition.  Moreover, the RO should 
request that the examiner express an 
opinion as to whether the veteran's 
current lower back condition is related 
to the veteran's military service or 
whether it is the result of a motor 
vehicle accident or some other post-
service incident.  The claims folder and 
this Remand are to be made available to 
the examiner for review prior to the 
examination.

6. . Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO should 
specifically adjudicate the claim regarding whether the 
September 4, 1990, rating decision of the agency of original 
jurisdiction, which denied entitlement to service connection 
for bilateral pes planus, contained clear and unmistakable 
error based on the record at that time.  If no error is found 
in the 1990 rating action, the RO should readjudicate the 
second issue on appeal, as stated on the cover page of this 
determination, taking into account the results of the 
development requested herein.  If the decision remains 
unfavorable, the veteran and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The appellant is given notice that he 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
opinion, either legal or factual, is intimated as to the 
merits of the veteran's claims by this remand.  The purpose 
of this REMAND is to ensure due process and to obtain 
additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




